EXAMINER’S COMMENTS
Closest Prior Art
US Patent/US Patent Publication
Martino, US 7,818,392 recited in paper #20201030 mailed November 4, 2020, is the closest prior art. Forward/backward citations of Marino failed to produce closer prior art. Martino alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Non-Patent Literature
PR Newswire, IDS considered April 2, 2020 Cite. No. 17, is the closest non-patent literature prior art. PR Newswire alone or in combination with other cited prior art fails to teach or suggest the methods as claimed.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2008/0077517 (Sappington) March 27, 2008, discloses: Methods and a system are described for communication and information management.  The methods create and manage multi-factor multi-level reputations, detect and manage fraudulent and manipulative behavior, permit management of information and communications, quantify qualitative information, and derive derivative uses (such as prediction and targeted advertising) from multi-factor reputations, data and behavior.  The system described is hierarchical with progressive information and communication management capabilities as reputations increase.  The structure of the system is designed to assist reputation calculations. 
Subject Matter Eligibility
Regarding Enfish, LLC v. Microsoft Corporation etal., the Federal Court stated that certain claims directed to improvements in computer-related technology, including claims directed to software, are not necessarily abstract. Looking to the specification, the Court found improvements to computing technology in the form of logical structures and processes and were thus not directed to an abstract idea Enfish provides an affirmative comparison with the allowed independent claims. In light of the amendment, rejection under 35 USC 101 is withdrawn as adding significantly more to the claimed invention and is therefore not directed to an abstract idea.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M POND/Primary Examiner, Art Unit 3684
February 17, 2021